Citation Nr: 1224503	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  09-18 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to reopen the issue of whether the character of the appellant's discharge is a bar to VA benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel






INTRODUCTION

The appellant had service from June 1989 through June 1993, and additional service from October 2001 to February 2004, which was terminated under other than honorable conditions.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a December 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  A July 2005 RO decision held that the Veteran's discharge from military service in February 2004 constituted a bar to appellant's benefits. 

2.  The evidence received since the July 2005 rating decision, which was not previously of record, and which is not cumulative of other evidence of record, reasonably raises a possibility of substantiating the claim. 


CONCLUSION OF LAW

New and material evidence has been received, the July 2005 RO decision is reopened.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material

The appellant seeks to reopen a claim that the character of his discharge should not be a bar to receipt of VA benefits.  He essentially argues that his inservice offenses were minor offenses, and therefore cannot constitute of willful and persistent misconduct.   He further argues that he was suffering from psychotic symptoms/a psychosis during service, such that he must be considered to have been insane at the time of committing the offenses.  

In July 2005, the RO determined that the appellant's period of service from October 2001 to February 2004, was under other than honorable conditions constituted a bar to the award of Veteran's benefits based on that period of service.  See 38 C.F.R. § 3.12(d)(4).  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010).   

In July 2008, the Veteran filed to reopen the claim.  In December 2008, the RO determined that new and material evidence had not been presented to reopen the claim.  

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200  (2011). 

A final decision cannot be reopened unless new and material evidence is presented. Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Kightly v. Brown, 6 Vet. App. 200 (1994). 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011). 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2). 

A discharge issued under honorable conditions is binding on VA.  38 C.F.R. § 3.12(a).  A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b). 

If the former service member did not die in service, compensation is not payable unless the period of service on which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 C.F.R. § 3.12(a)  (2011).  A discharge or release because of willful and persistent misconduct will be considered to have been issued under dishonorable conditions.  Willful and persistent misconduct includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious.  38 C.F.R. § 3.12(b)(4) (2011). 

VA regulations provide that an insane person is one (1) who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (2) who interferes with the peace of society; or (3) who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).  

The burden is on the claimant to establish, by a preponderance of the evidence, that he is a "veteran" (with a qualifying discharge), and the reasonable doubt doctrine does not apply in such a case.  D'Amico  v. West, 12 Vet. App. 264 (1999); Laruan v. West, 11 Vet. App. 80 (1998); Holmes v. Brown, 10 Vet. App. 38 (1997); Struck v. Brown, 9 Vet. App. 145 (1996).  A serviceman applying for an insanity exception has the burden of presenting competent evidence of insanity at the time of commission of the offenses leading to discharge.  See Stringham v. Brown, 8 Vet. App. 445, 449 (1995).  Mental illness is not identical to insanity.  Beck v. West, 13 Vet. App. 535 (2000).  

Components of insanity definitions used in criminal cases do not apply in determining whether claimant was insane at time he committed offenses leading to his discharge; (2) that the Board was required to consider a claimant's mental state at time he committed the offenses for which he was discharged and received his dishonorable discharge; and (3) that the Board was required to obtain a medical opinion to determine whether claimant's behavior during prior offenses that lead to his discharge was due to psychiatric disability and, if so, whether this constituted insanity under VA regulations.  Gardner v. Shinseki, 22 Vet. App. 415 (2009).

In May 1997, the VA General Counsel  discussed the intended parameters of the types of behavior which were defined as insanity under 38 C.F.R. § 3.354(a).  It was indicated that behavior involving a minor episode or episodes of disorderly conduct or eccentricity does not fall within the definition of insanity in that regulation.  It was further indicated that a determination of the extent to which an individual's behavior must deviate from his normal method of behavior could best be resolved by adjudicative personnel on a case- by-case basis in light of the authorities defining the scope of the term insanity.  The opinion provided guidance with regard to the phrases "interferes with the peace of society," "become antisocial," "accepted standards of the community," and "social customs of the community."  The opinion also held that behavior which is generally attributable to a substance-abuse disorder does not exemplify the severe deviation from the social norm or the gross nature of conduct which is generally considered to fall within the scope of the term insanity and therefore does not constitute insane behavior.  VAOPGCPREC 20-97, 62 Fed. Reg. 37955 (1997).
 
The most recent and final denial of this claim was the RO's decision dated in July 2005.  The evidence of record at the time of the RO's decision included the Veteran's service treatment reports, which showed that in May 1992, the Veteran was hospitalized for three weeks for alcohol dependence.  A May 1992 psychological assessment resulted in a diagnosis of personality disorder NOS (not otherwise specified) with narcissistic, histrionic, and antisocial features.  Reports, dated in April 1993, noted that the Veteran repeatedly complained of "vague and nonspecific back pain," and repeatedly requested light duty chits "despite evaluations which do not reveal any abnormalities."  Although three different evaluators had concluded that light duty was not indicated, "he is unable to accept this."  The Veteran's separation examination report from his first period of active duty, dated in May 1993, showed that he was noted to have a personality disorder NOS.  

There were (and are) no relevant VA or private treatment reports of record that are dated between the Veteran's first and second periods of active duty service.  

The Veteran's service treatment reports from his second period of active duty showed that there were no relevant findings upon entrance into service.  See September 2001 entrance examination report.  In October 2003, the Veteran requested treatment following a captain's mast for insubordination "because of anger management issues."  On examination, he was alert, calm and oriented times three, with good concentration and no evidence of psychosis.  He was noted to blame his problems on others.  The assessment was possible anger management problems.  A January 12, 2004 consultation sheet showed that the Veteran was noted to have a history of an on-base DUI (driving under the influence of alcohol) in December 2003.  A previous off-base DUI in 1992 was noted.  On examination, there were no aberrations of speech, thought process, or content.  There were no hallucinations, and no cognitive functioning problems.  The Veteran denied homicidal and suicidal ideation or plan.  The Axis I diagnoses were alcohol dependence with physiological dependence, and R/O (rule out) adjustment disorder with anxiety.  The report states that residential substance abuse treatment was indicated.  A January 22, 2004 report showed that the Veteran reported that he was afraid to work.  The assessment was possible anxiety.  He was noted to be fit for full duty.  A January 23, 2004 report showed that after the Veteran's complaint of being shocked in a trunk, engineering had done a thorough evaluation but that they could find "no conceivable way that the trunk would have become energized."  The Veteran stated that he was scared to be on the ship and that he wanted off.  The assessment was suspected malingering.  A January 29, 2004 mental health evaluation report showed the following: the Veteran reported that he had been shocked from contact with a bulkhead while holding a wet rag.  He reported for medical treatment and was found to be fit for duty.  When directed to return to his workspace, he became belligerent and refused.  The Veteran was noted to have a "history of disrespect to all authority, even when unprovoked.  It was reported that the patient will sometimes overtly refuse direct order in an irrational and impulsive manner."  On examination, the Veteran was alert and oriented.  There were no indications of a disturbance of thought process.  He denied a history of auditory or visual hallucinations, paranoid thoughts, delusions, or evidence of a thought disorder, and there was no evidence of such during the examination.  He "convincingly" denied both homicidal and suicidal ideation, plan and/or intent.  Gross assessment of intellectual functioning and memory appeared to be within normal limits.  Memory was intact.  Insight, judgment, and impulse control were limited.  The Axis I diagnoses were alcohol abuse, rule out malingering, and rule out anxiety disorder NOS.  The Axis II diagnosis was antisocial personality disorder, provisional.  The report notes that there was no indication for psychotropic medication.  He was noted to be fit for full duty without restriction.  Suitability for continued service was questionable.  

The Veteran's personnel file showed that in February 2004, he was separated from service due to "a pattern of misconduct."  Specifically, the Veteran was found to have assaulted another sailor in January 2002, to have exhibited insurbordinate conduct toward a chief petty officer in September 2003, to have operated a vehicle while under the influence of alcohol in December 2003, to have been derelict in the performance of duty in January 2004, and to have committed disrespect towards superior officers on two separate occasions in January 2004.  

The Veteran's discharge (DD-214) for his second period of active duty showed that his character of service was listed as "other than honorable," and that the narrative reason for separation was "pattern of misconduct."  

As for the post-service medical evidence, it includes VA progress notes which showed that in May 2004, the Veteran received treatment for complaints of a three-to-four month history of anxiety.  The diagnosis was anxiety.  Following psychological testing in June 2004, he was diagnosed with schizophreniform disorder (provisional) and alcohol dependence.  Thereafter, he received a number of diagnoses of schizophrenia.  

The RO's July 2005 decision stated that sanity was not an issue, and that, in essence, the Veteran's discharge was shown to have been due to willful and persistent misconduct.  

Evidence received since the RO's July 2005 decision includes VA progress notes, dated in 2005, which show ongoing treatment for psychiatric symptoms, with diagnoses of schizophrenia.  A June 2005 report from a VA psychologist, S.S., Ph.D., states that he had reviewed a CD containing the Veteran's personnel records, and that the Veteran "was almost certainly psychotic" during the time he sought treatment for complaints of being shocked (i.e., in January 2004).  

In addition, a letter from Dr. S.S., dated in June 2008, shows that he states that he had personally examined the Veteran's Naval personnel and medical records.  Dr. S states, "I believe it is more likely than not that he suffered a psychotic disorder while on active duty with the Navy (at least since 2003), and that he was not properly diagnosed or treated for this condition by the Navy.  Therefore, I support to have his discharge status overlooked so that he may receive VA benefits for this period of service."  

A decision of the Naval Discharge Review Board (NDRB), dated in April 2007, shows that the NDRB denied the Veteran's application to upgrade the character of his discharge.  The NDRB noted the Veteran's history of a retention warning and three nonjudicial punishment proceedings for violations of Articles 89, 91, 92, 111, and 128 of the UCMJ (Uniform Code of Military Justice), and stated, in part, "Violations of all of these UCMJ Articles are considered serious offenses for which a punitive discharge is authorized if adjudged by special or general courts martial."  The NDRB further noted the Veteran's argument that a psychiatric condition was underlying his misconduct, but stated that he had been examined by a competent medical authority and found to be alcohol-dependent with occupational problems and referred to residential treatment, and that a subsequent examination in January 2004 determined that he abused alcohol but that he was fit for duty without restriction.  The NDRB concluded, "The evidence of record did not show that the Appellant was either not responsible for his conduct or that he should not be held accountable for his actions.  Relief denied."  

To the extent that the Veteran argues that his inservice offenses were minor offenses, and therefore cannot constitute of willful and persistent misconduct, his offenses are shown to have occurred over a period of two years, and they include an assault, an incident of driving under the influence of alcohol, two incidents of insubordination, two incidents of disrespect, and a dereliction of duty charge.  He is shown to have had a long history of a personality disorder, and alcohol abuse; his alcohol abuse is shown concurrently with his misconduct.  For example, it was confirmed in October 2003, shortly after a captain's mast for insubordination, and it was found to be so severe in January 2004 that he was considered to be a candidate for residential treatment.  The NDRB determined that his violations were considered serious offenses "for which a punitive discharge is authorized if adjudged by special or general courts martial."  The Veteran's offenses are therefore not shown to have been "minor offenses."  See e.g., Stringham v. Brown, 8 Vet. App. 445, 448 (1995) ("offenses that would interfere with the appellant's military duty, indeed preclude their performance ... are not minor"); see also Cropper v. Brown, 6 Vet. App. 450, 452-453 (1994).  

Nevertheless, the Veteran has submitted medical evidence indicating that he may have had a psychotic disorder at the time of all but one of the offenses (i.e., those committed in 2003 and thereafter).  This evidence, that was not of record at the time of the July 2005 RO decision, is not cumulative; thus it is "new" within the meaning of 38 C.F.R. § 3.156.  The Board further finds that this evidence is material.  In this case, although Dr. S's statements contain a number of defects, for the purposes of a new and material analysis, they are presumed to be competent evidence indicating that the Veteran may have been psychotic during service.  Justus.  The claim is therefore reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 119-21 (2010) (holding that an appellant need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance).  As such, the Board finds that new and material evidence has been submitted to reopen the issue of whether the character of the Veteran's discharge is a bar to VA benefits.  The claim is therefore reopened.  


ORDER

New and material evidence having been submitted, the Veteran's claim is reopened; to this extent only, the appeal is granted.


REMAND

The Court has held that the Board is required to obtain a medical opinion to determine whether claimant's behavior during prior offenses that lead to his discharge was due to psychiatric disability and, if so, whether this constituted insanity under VA regulations.  Gardner v. Shinseki, 22 Vet. App. 415 (2009).  Such an opinion has not yet been obtained.  On remand, the Veteran's claims file should be forwarded to a VA psychiatrist or psychologist in order to obtain a medical opinion that specifically addresses the insanity criteria under 38 C.F.R. § 3.354.  

The Board notes that the Veteran has asserted that he had delusions and hallucinations beginning in 2003.  See June 2008 report from Dr. S.S.  However, the service treatment reports do not show any such reports of these symptoms.  They further show that he affirmatively denied these symptoms in October 2003 and January 2004.  The October 2003 report shows that the examiner determined that there was no evidence of psychosis.  The January 2004 reports show that the Veteran was noted to be a "questionable historian," and that he was not found to have a psychotic disorder.  In addition, in November 2004, the Veteran asserted that he was "psychiatrically hospitalized" during service in February 2004.  See November 2004 report from S.D., M.D.  While he was clearly psychiatrically evaluated at that time, this appears to have been on an outpatient basis only; no such psychiatric hospitalization shown.  Finally, the Board notes that the post-service medical reports show complaints of hallucinations and delusions, with diagnoses of schizophrenia.  The Board therefore finds that he is not a credible historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Given the foregoing, the requested opinion should be based solely upon the objective evidence of record.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to a VA psychiatrist or psychologist to determine whether the Veteran was insane under VA regulations at the time of his misconduct. 

The claims file including a copy of this remand must be made available to, and be reviewed by, the psychiatrist or psychologist.  The psychiatrist or psychologist should indicate such review in the report or in an addendum.

The psychiatrist or psychologist should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that:

(a) A psychiatric disability caused a prolonged deviation from the Veteran's normal behavior; or

(b) interfere with the peace of society; or

(c) Caused him to so depart from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(b). 

The psychiatrist or psychologist should provide a thorough rationale for these opinions.  If the psychiatrist or psychologist is unable to provide an opinion without resort to speculation, he or she must explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

2.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the appellant, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits.  The appellant should be given an opportunity to respond to the SSOC. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


